Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ response filed 11/30/2021 is acknowledged. Claims 1-3, 5-7, 10, 16-19, 21-23, 26, 32, 33, and 35 are pending in this application. Claims 1-3, 5-7, and 10 are under examination. Claims 16-19, 21-23, 26, 32, 33, and 35 are withdrawn from consideration as drawn to non-elected inventions.
Pursuant to Applicants’ species election of the combination levonorgestrel and ethinyl estradiol, only that subject matter is currently under examination, as representative of the invention.
Claim Rejections Withdrawn
The rejections of claims 1-3, 5-7, and 10 under 35 U.S.C. §103 as unpatentable over  
Hughes US ‘873 in view of Mali 2015 are withdrawn in response to Applicants’ arguments.

Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejections of claims 1-3, 5-7, and 10 – as represented by the species election of the combination ethinyl estradiol + levonorgestrel – under 35 U.S.C. §103 as unpatentable over  
Hesch US ‘814 in view of Mali 2015 are maintained for reasons of record in the Office action mailed 6/1/2021. Applicants’ argument in traverse has been carefully considered but has been found unpersuasive.
As discussed in the 6/1/2021 Office action, Hesch ‘814 discloses contraceptive compositions comprising levonorgestrel and ethinyl estradiol which are formulated to deliver 1-
Applicants argue that Hesch ‘814 “exclusively teaches tablets for continuous daily administration.” This is not precisely correct, since claim 1 of Hesch recites 
A method for hormonal contraception, comprising: administering orally, transdermally or via depot…a contraceptive product comprising a gestagen selected from….levonorgestrel: and an estrogen selected from…ethinyl estradiol….and when said estrogen is ethinyl estradiol, the dosage of ethinyl estradiol is not greater that 20 micrograms per day.
Applicants argue that Hesch ‘814 does not teach a composition that delivers less than 5 micrograms per day or one that delivers less than 2.5 micrograms of ethinyl estradiol per day. However, these amounts are encompassed by the recitation above of  “…not greater than 20 micrograms per day.”
Applicants further argue that Hesch ‘814 does not teach a transdermal patch having a size of 15 square centimeters or less.
The Office has conceded that Hesch ‘814 does not teach a transdermal patch having a size of 15 square centimeters or less. As also discussed in the 6/1/2021 Office action, the reviews in Mali 2015 and Patel 2018 demonstrate that as of the filing date of the present application transdermal drug delivery systems of many different kinds, varying in the number and types of layers, were well known and widely used in the art. As discussed, this knowledge in the art includes patches designed for contraception by delivery of combinations of hormones. 
Based on these teachings, it was found that the size of a contraceptive patch is a conventional design feature and an easily manipulated and optimized variable. Therefore, despite the absence of an explicit teaching of the particular size of a patch in Mali 2015 with the partiucular size of 15 sq cm, it was found that the size of the patch alone is insufficient to overcome prima facie obviousness.
Based on this analysis, it is concluded that the burden of going forward in this case is shifted to Applicant to submit evidence of non-obviousness.
Double Patenting
Applicants have made no argument in traverse of the provisional non-statutory obviousness-type double patenting rejection of claims 1 and 2 over claim 6 of copending application 16/494,123 in view of Hesch ‘814. The rejection is also maintained.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HEIDI REESE/Primary Examiner 
Art Unit 1622